IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,174-01


                     EX PARTE MOSES ELIGIIO AGUILAR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 17FC-4293-C(1) IN THE 94TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, the record does not

contain copies of the plea documents in this case, including any written plea agreement, the trial

court’s admonishments, and any waivers, stipulations, and judicial confession signed by Applicant.
                                                                                                     2

       The district clerk shall either forward all the relevant plea documents to this Court or certify

in writing that those documents are not part of the record. The district clerk shall comply with this

order within thirty days from the date of this order.



Filed: October 13, 2021
Do not publish